date cc ita b04 ------------ conex-107976-05 internal_revenue_service number info release date uil the honorable rick santorum united_states senate washington dc dear senator santorum i am responding to your letter dated date to mark everson commissioner of internal revenue you asked us to reverse the position taken in our date memorandum that taxpayers who receive grants to improve property under the flood mitigation assistance program fma the pre-disaster mitigation program pdm and the hazard mitigation grant program hmgp must include the grants in gross_income i assure you that we have thoroughly reviewed our position in the memorandum because of its importance to taxpayers who wish to participate in the mitigation programs we concluded that our position is consistent with current law and that the mitigation grants do not qualify for existing statutory or administrative exceptions that would exclude them from income_tax under current law gross_income generally includes all income from whatever source derived under specific existing statutory and administrative exceptions gross_income excludes certain governmental payments made to individuals in response to need resulting from particular disaster damage that already has occurred for example post- disaster relief such as fema grants that help individuals meet necessary expenses or serious needs for medical dental housing personal_property transportation or funeral_expenses is excluded from gross_income the nontaxability of those payments remains unaffected by the date memorandum however grants under the fma pdm and hmgp are made to communities businesses and individuals to reduce the risks to hazard-prone properties from future events for this and other reasons mitigation grants under these programs generally do not qualify for existing statutory or administrative exceptions the administration shares your concerns however and believes that the internal_revenue_code should be amended to achieve the policy objective of reducing damages from future disasters in date then-treasury deputy secretary bodman wrote to house ways_and_means_committee chairman william thomas and senate_finance_committee chairman charles grassley to urge enactment of appropriate legislation in addition the president in his recent budget recommendations for fiscal_year recommended that the congress amend the code to explicitly exclude fema mitigation grants from income see department of the treasury general explanations of the administration’s fiscal_year revenue proposals date you also wrote that taxpayers who received fema mitigation assistance in may be unaware that such grants would be taxable as for prior payments i understand that recognition of the history with respect to particular taxpayers will certainly be taken into account as to whether any enforcement activity by the irs in this regard is warranted i hope this information is helpful if you have any questions please contact me at -------- -------------- sincerely robert m brown associate chief_counsel income_tax accounting
